    Case 2:21-cv-00006-JS-ST Document 15 Filed 03/04/21 Page 1 of 6 PageID #: 60



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
ANDRAE HALL, DONTE THOMAS, SEAN ROSE,
PATRICK GUILLAUME, KENNETH REGAN,
and JEREMY TONEY,

                                 Plaintiffs,
                                                           ORDER
               -against-                                   21-CV-0006(JS)(ST)

SUFFOLK COUNTY CORRECTIONAL FACILITY
WARDEN FRANCHIE,

                         Defendant.
---------------------------------------X
APPEARANCES:

For Plaintiffs:            Andrae Hall, 753586, pro se
                           Donte Thomas, pro se
                           Sean Rose, pro se
                           Patrick Guillaume, 760728, pro se
                           Kenneth Regan, pro se
                           Jeremy Toney, 689969, pro se
                           Suffolk County Correctional Facility
                           110 Center Drive
                           Riverhead, New York 11901

For Defendant:             No appearance.

SEYBERT, District Judge:

               On January 4, 2021, plaintiffs Andrae Hall (“Hall”),

Donte Thomas (“Thomas”), Sean Rose (“Rose”), Patrick Guillaume

(“Guillaume”),        Kenneth    Regan    (“Regan”),   1    and   Jeremy   Toney

(“Toney”), who are incarcerated and proceeding pro se, filed a




1Kenneth Regan is listed on the Notice of Petition (see Compl. at
ECF p. 7), among other places, but not on the cover page of the
Complaint (see id. at ECF p. 1.)
                                 1
Case 2:21-cv-00006-JS-ST Document 15 Filed 03/04/21 Page 2 of 6 PageID #: 61



Complaint in this Court pursuant to 42 U.S.C. § 1983.                  (Compl.,

ECF No. 1.)     For the reasons that follow, the claims brought by

Thomas, Rose, and Regan are DISMISSED WITHOUT PREJUDICE; Hall,

Guillaume,    and   Toney    are   GRANTED    leave   to   proceed    in   forma

pauperis; and this action is CONSOLIDATED with Butler, et al. v.

DeMarco, et al., No. 11-CV-2602 (JS)(ST) (E.D.N.Y.).

I.   Claims Brought by Plaintiffs Thomas, Rose, and Regan are
     Dismissed Without Prejudice

           Only     Hall    signed   the     Complaint     and   completed     an

application to proceed in forma pauperis (“IFP”) and the required

Prisoner Litigation Reform Authorization (“PLRA”) form.                      (See

Compl.; IFP Mot., ECF No. 3; PLRA Form, ECF No. 2.)                Accordingly,

by Notice of Deficiency dated January 6, 2021, the Court notified

Plaintiffs Thomas, Rose, Guillaume, Regan, and Toney that they

must return a signed copy of the Complaint and either remit the

filing fee or complete and return an IFP application and PLRA form,

which were provided by the Court.           (Notice of Def., ECF No. 5.)

           Notice sent to Thomas at his address of record was

returned to the Court and marked “discharged” and “unable to

forward” (see ECF No. 9) and, to date, he has not updated his

address   nor   has   he    otherwise       communicated    with    the    Court.

Further, to date, Plaintiffs Rose and Regan have not complied with

the Notice nor have they otherwise communicated with the Court


                                        2
    Case 2:21-cv-00006-JS-ST Document 15 Filed 03/04/21 Page 3 of 6 PageID #: 62



regarding this case.          Accordingly, claims brought by Plaintiffs

Rose, Thomas, and Regan are DISMISSED WITHOUT PREJUDICE pursuant

to Federal Rule of Civil Procedure 41(b).

II.      Plaintiffs Hall, Guillaume, and Toney are Granted Leave to
         Proceed In Forma Pauperis

               After   the   Court   mailed    the    Notices   of   Deficiency,

Plaintiff Toney timely filed a signed copy of the Complaint and

Plaintiffs Toney and Guillaume timely completed and filed IFP

applications and PLRA forms.            (Guillaume PLRA Form, ECF No. 7;

Guillaume IFP Mot., ECF No. 8; Toney PLRA Form, ECF No. 12; Toney

IFP Mot., ECF No. 14;2 Toney Compl., ECF No. 10.)               Upon review of

the      declarations     submitted     by    Hall,    Guillaume,    and   Toney

(hereinafter, “Plaintiffs”) in support of their IFP applications,

the Court finds that they are qualified by their respective

financial status to commence this action without prepayment of the

filing fee.        Accordingly, the applications to proceed in forma

pauperis are GRANTED.

III. This Action is Consolidated with the Consolidated Action

               Pursuant to this Court’s January 23, 2012 Consolidation

Order in Butler, et al. v. DeMarco, et al., No. 11-CV-2602 (JS)(ST)




2 Toney originally submitted an incomplete IFP application.
(Toney First IFP Mot., ECF No. 11.) The Court sent Toney a second
Notice of Deficiency (ECF No. 13) and, on or around February 16,
2021, Toney submitted an updated IFP application (see ECF No. 14).
                                 3
    Case 2:21-cv-00006-JS-ST Document 15 Filed 03/04/21 Page 4 of 6 PageID #: 63



(E.D.N.Y.) (the “Consolidated Action”), the Court has reviewed the

Complaint and finds that it relates to the subject matter of the

Consolidated Action.           (Consol. Order, No. 11-CV-2602, ECF No.

327.)         Accordingly, this action shall be consolidated with the

Consolidated Action.          This affects Plaintiffs in the following

ways:

         1.     Plaintiffs in this action shall become a member of the
                certified classes in Butler (No. 11-CV-2602);3



3    The classes are defined as follows:

                (1) [A]n Injunctive Class comprised of all
                persons who, now or at any time in the future,
                are or will be detainees or prisoners in the
                custody   of  the   Suffolk  County   Sheriff=s
                Department and housed in the SCCF [Suffolk
                County Correctional Facility], with separate
                subclasses for those persons detained in
                Riverhead and Yaphank; and

                (2) [A] Damages Class comprised of all persons
                who are or were detainees or prisoners in the
                custody of the Suffolk County Sheriff’s
                Department and housed in the SCCF and who were
                or will be released from the SCCF on or after
                April 5, 2009, with separate subclasses for
                those persons detained in Riverhead and
                Yaphank.

(See Aug. 29, 2016 Order, No. 11-CV-2602, ECF No. 428, at 2-3.)

On August 29, 2016, in the Consolidated Action, this Court adopted
then-Magistrate Judge Gary R. Brown’s Report and Recommendation
and granted the Consolidated Action Defendants’ cross motion to
amend the class definitions to “exclude all Suffolk County
Correctional Facility inmates ‘who were or have been housed
exclusively at the new jail facility in Yaphank, New York.’” (Id.
at 3-5.)
                                 4
    Case 2:21-cv-00006-JS-ST Document 15 Filed 03/04/21 Page 5 of 6 PageID #: 64



         2.     Any claims in the instant Complaint that are not
                included in the Consolidated Amended Complaint in Butler
                shall be severed (see Consol. Order at 17 (describing
                the process for proceeding with any severed claims after
                the resolution of the Consolidated Action)); and

         3.     Plaintiffs, as members of the class, shall be
                represented by pro bono counsel, Shearman & Sterling
                LLP.4

A copy of the Consolidation Order and the Consolidated Amended

Complaint (the operative Complaint) in Butler are annexed to this

Order.

                If Plaintiffs do not wish to proceed as members of the

Consolidated Action, they must inform the Court, in writing, within

thirty (30) days after receiving a copy of this Order.                      Upon

receipt of such a letter, the Court will direct the Clerk of the

Court      to   sever   this   Complaint   from   the   Consolidated    Amended

Complaint and reopen and reinstate this individual pro se action.

                                    CONCLUSION

                For the foregoing reasons, Plaintiffs’ applications to

proceed in forma pauperis (ECF Nos. 3, 8, and 14) are GRANTED and

this action is CONSOLIDATED with the Consolidated Action.                    The


4   Counsel’s mailing address is:

                     Daniel Hector Rees LaGuardia
                     Shearman & Sterling
                     599 Lexington Avenue
                     New York, NY 10022

Counsel’s telephone number is: (212)848-4000.
                                5
Case 2:21-cv-00006-JS-ST Document 15 Filed 03/04/21 Page 6 of 6 PageID #: 65



claims brought by Thomas, Rose, and Regan are DISMISSED WITHOUT

PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b).

             The Clerk of the Court is directed to terminate the

motion pending at ECF No. 11; consolidate this action with Butler,

et al. v. DeMarco, et al., No. 11-CV-2602; mail a copy of this

Order, the Order of Consolidation (No. 11-CV-2602, ECF No. 327),

and the Consolidated Amended Complaint (No. 11-CV-2602, ECF No.

334) to Plaintiffs Hall, Guillaume, and Toney at their addresses

of record; mail a copy of this Order to Plaintiffs Thomas, Rose,

and Regan at their addresses of record; and mark this case CLOSED.

             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).


                                         SO ORDERED.


                                         _/s/ JOANNA SEYBERT __________
                                         Joanna Seybert, U.S.D.J.

Dated:       March   4 , 2021
             Central Islip, New York




                                     6
